Citation Nr: 0722329	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for hepatitis C with 
residuals to include cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to July 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Cleveland RO.  In June 2006, the 
matter was remanded for a Travel Board hearing, which was 
held in September 2006 before the undersigned.  A transcript 
of this hearing is of record.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for 
hepatitis C must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.


FINDINGS OF FACT

1.  An unappealed December 1988 rating decision continued a 
denial of service connection for hepatitis based essentially 
on a finding that the disability was not shown to be related 
to the veteran's service; a November 1972 rating decision had 
denied service connection for residuals of hepatitis because 
such disability was not shown.

2.  Evidence received since December 1988 shows that the 
veteran has hepatitis C that may be related to unprotected 
sexual activity in service; it bears directly and 
substantially upon the matter of service connection for 
hepatic C; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The preponderance of the evidence shows that the most 
likely cause of the veteran's Hepatitis C was his intravenous 
drug use.


CONCLUSIONS OF LAW

Evidence received since the December 1988 rating decision is 
new and material, and the claim of service connection for 
hepatitis may be reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001), 3.303 (2006).

2.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

An April 2001 letter (prior to the decision on appeal) 
informed the veteran of the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  In September 2003 and June 2006 
correspondence, he was given additional notice of evidence 
and information necessary to substantiate the claim, and he 
was also advised to submit relevant evidence in his 
possession.  June 2006 correspondence provided notice 
regarding disability ratings and effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  While the 
veteran did not receive the complete notice required in 
claims to reopen, in conformance with Kent v. Nicholson, 20 
Vet. App. 1 (2006), he is not prejudiced by this notice 
defect, as the claim is being reopened.  

A March 2005 statement of the case (SOC) notified the veteran 
of what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claim.  He has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process, and has done so 
submitting additional argument in March 2007.  He is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it otherwise alleged.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was given an examination.  Upon finding that there 
was a basis for reopening the claim of service connection for 
hepatitis, the Board obtained a VHA medical advisory opinion 
in this matter.  In a March 2007 letter, the veteran was 
notified of the opinion, with copy attached.  He was afforded 
opportunity to respond; and responded with additional 
argument.  The Board is authorized to obtain advisory 
opinions from VHA and there is no need to remand the case to 
the RO for initial consideration of such evidence.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005).  VA's duty to assist is met.  


II. Factual Background

Evidence considered at the time of the December 1988 rating 
decision consisted of the veteran's service medical records, 
February 1974 and November 1982 VA treatment records, three 
lay statements received in October 1983, an April 1988 VA 
treatment record, and an October 1988 VA examination report. 

The veteran's service medical records include an induction 
examination report that notes no pertinent complaints or 
findings.  An associated medical history notes the veteran 
had a history of sexually transmitted disease.  In August 
1971, he was treated for a sexually transmitted disease.  In 
December 1971, he sustained a right hand laceration from a 
fan which was debrided, cleaned, and surgically closed.  A 
transfusion was not reported.  In January 1972, he was 
treated for possible gonorrhea.  He had a positive drug 
urinalysis in March 1972 that led to his admission to a 
rehabilitation program.  Records indicate he smoked heroin.  
In April 1972, he was treated for gonorrhea.  A May 1972 
follow-up urinalysis was positive for drugs and his military 
superiors agreed that further rehabilitation was useless.  
Discharge for drug abuse was recommended.  His separation 
examination indicated that he had moderate sclericterus of 
the eyes.  The diagnoses were improper use of drugs, minimal 
involvement; suspected infectious hepatitis; and acute 
gonorrhea, under treatment.  The veteran indicated in an 
associated medical history report that he had not had any 
sexually transmitted diseases, jaundice, or hepatitis.

A February 1974 VA record notes that the veteran was admitted 
due to various symptoms including nausea, vomiting, and 
yellow discoloration of the sclera.  Laboratory test findings 
were consistent with hepatitis.  The physician commented that 
since the veteran had hepatitis two years earlier, his 
current attack was probably an exacerbation, although 
recurrent hepatitis could not be ruled out.  In November 
1982, he suffered from a mild relapse of hepatitis, which he 
believed he contracted in Vietnam.

October 1983 lay statements from a friend and family members 
reflect they recalled that the veteran wrote to them in 
service about contracting hepatitis in Vietnam.  The 
statement from a brother also notes that the veteran became 
involved in drugs while in the service.  

An April 1988 VA discharge summary notes the veteran was 
admitted for the second time.  He reported that he smoked 
marijuana prior to service and heroin in service.  He also 
indicated that he used IV drugs three to four times a month, 
but denied use in the last nine months.  He complained of 
pain in the right upper quadrant region in the area of his 
liver.  Physical examination revealed current and old needle 
track marks in both upper extremities.  The diagnoses were 
drug and alcohol dependence.  

On October 1988 VA examination, the veteran's history was 
noted; the diagnoses included history of hepatitis.  

Relevant evidence added to the record since December 1988 
consists of a January 1994 VA treatment record, January 1996 
and February 1999 VA examination reports, January 1995 to 
July 2000 private medical records, January 1999 to April 2000 
VA treatment records, an April 2001 VA examination, a March 
2003 statement from a VA social worker, a November 2004 VA 
examination report, a transcript of a September 2006 Travel 
Board hearing, and a March 2007 VHA medical opinion.

A January 1994 VA medical record indicates the veteran needed 
follow-up for hepatitis, and had a history of hepatitis A.  
The assessment was hepatitis A.  

A January 1995 private medical record indicates the veteran 
was seen regarding abdominal pain and lab results.  The lab 
work showed that he was positive for hepatitis C antibody, 
and the hepatitis B surface antigen was normal.  The veteran 
reported that he had been told that the type of hepatitis he 
contracted in service was from drinking native water in 
Vietnam.  

On January 1996 VA examination, the diagnoses included 
history of hepatitis C infection.  

In an October 1998 statement, P. M., M.D. notes that the 
veteran was undergoing treatment for mild hepatitis C.

On February 1999 VA examination, the veteran related that his 
hepatitis developed in service and that he had several 
relapses.  The diagnosis was a history of hepatitis since 
1970, asymptomatic.  

May and July 2000 private medical records show a diagnosis of 
hepatitis C.  

On April 2001 VA examination, the diagnosis included 
hepatitis.

In a March 2003 statement, a VA social worker indicated that 
the veteran's service medical records and oral history show 
that he contracted hepatitis in service.  He denied IV drug 
use in service, but reported that he received a blood 
transfusion for a severe cut on his hand in service.  

On November 2004 VA examination, the physician noted that the 
veteran contracted hepatitis six months after he sustained a 
hand injury.  He reported that he had a blood transfusion 
related to the injury; the physician noted that there was no 
documentation of such.  The veteran reported sexual activity 
with many women in Vietnam, but denied IV drug use then.  The 
physician opined that it was at least as likely as not that 
the veteran's hepatitis C was the result of sexual activity 
or an undocumented blood transfusion in service.  The opinion 
was amended to reflect that the veteran's sexual activity in 
service as likely as not may have been the cause of his 
hepatitis C.  

At a September 2006 Travel Board hearing, the veteran 
discussed his hepatitis C and why he believed it was related 
to service.  His testimony was consistent with previous 
statements he made regarding the etiology of the disability.

Pursuant to the Board's referral of this case for a VHA 
medical opinion to determine the likely etiology of the 
veteran's hepatitis C, a VA Chief of Gastroenterology 
reviewed the claims file in March 2007 and summarized the 
evidence of record.  She opined that the veteran's hepatitis 
C was most likely contracted prior to January 1974, which 
means it could have occurred prior to service, in service, or 
postservice.  She based this opinion on a 1974 a liver biopsy 
that supported chronic, persistent hepatitis, which would be 
consistent with a diagnosis of hepatitis C.  She found no 
definitive evidence to support a finding that the veteran's 
periods of clinical jaundice were episodes of hepatitis C as 
hepatitis C was rarely clinically apparent and there were 
other causes for jaundice such as hepatitis A, medication, 
other toxins, or possibly alcohol.  She further opined that 
there was no definitive proof that the veteran's HCV 
infection increased in severity in service and that it was 
not clear that the episode of jaundice in service was related 
to hepatitis C.  She also opined that the most likely cause 
of the veteran's hepatitis C was his intravenous drug use.  
She commented that it was not clear that the veteran did use 
IV drugs in service as there was no evidence that track marks 
were detected, and he denied such use at that time.  
Nevertheless, she pointed out that IV drug use could have 
stated during or after service.  The physician added that the 
second most likely cause for the veteran's hepatitis C was 
his sexual activity.  She added that while his multiple 
sexual partners were a risk factor for contracting the 
disease, it was more difficult to acquire it through this 
method than the intravenous drug route.  

III. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102..

Historically, an unappealed November 1972 rating decision 
denied the veteran's initial claim seeking service connection 
for residuals of hepatitis based on a finding that such 
disability was not shown.  An unappealed November 1983 denied 
service connection for hepatitis (on de novo review), 
essentially finding that such disease was not shown to be 
related to service.  The most recent unappealed (and last 
final, see 38 U.S.C.A. § 7105) prior decision in the matter 
of service connection for hepatitis was in December 1988.  
This decision de novo found that the veteran's hepatitis was 
unrelated to his service. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §  7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  Because 
the appellant's request to reopen the claim was received in 
April 2000, the prior definition applies.  Under that 
definition, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a), effective for claims to reopen filed prior to 
August 29, 2001.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the December 1988 establishes 
that the veteran has hepatitis C and suggests it may be 
related to his service, specifically unprotected sexual 
activity therein.  Hence, the Board finds the evidence 
received since the December 1988 final denial of service 
connection for hepatitis is so significant that it must be 
reviewed in order to fairly decide the merits of the 
veteran's claim.  Consequently the evidence received since 
December 1988 is new and material, and the claim seeking 
service connection for hepatitis (now specifically hepatitis 
C) must be reopened.  

The Board now turns to de novo review.  At the outset the 
Board rejects as baseless, the veteran's allegations tying 
his hepatitis C to a blood transfusion in service.  There is 
no competent evidence supporting this allegation, no evidence 
that the veteran had a blood transfusion in service, and he 
is a quite inconsistent historian (e.g., on separation 
examination he denied a history of sexually transmitted 
disease-when at approximately the same time he was receiving 
treatment for such disease, and had reported such treatment 
on induction).  

While a November 2004 VA examining physician offered an 
opinion that appears to support the veteran's claim, it is 
insufficient, on its own, to establish a nexus between the 
veteran's hepatitis C and service.  First, the opinion is 
couched in speculative terms.  Secondly, it does not include 
an explanation of why the veteran's hepatitis C (as 
distinguished from co-existing hepatitis A) would be linked 
to sexual activity in service, rather than to other risk 
factors, to include pre-service sexual activity that was 
noted on induction or postservice sexual activity, which is 
amply documented in the record).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record. Miller v. West, 11 Vet. App. 
345, 348 (1998).  Hence, the Board finds this opinion far 
less persuasive than that of the consulting VHA 
gastroenterologist.  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  The VHA opinion was thorough and 
accompanied by a detailed explanation of the supporting 
rationale.  The opinion essentially states that the most 
likely cause of the veteran's hepatitis C was intravenous 
drug use (presumably postservice as the reviewing physician 
accepts the veteran's denial of intravenous use in service).  
(Whether the intravenous drug use was in service or 
postservice is immaterial because VA is barred from granting 
benefits for disability that is a result of the person's own 
willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.)  The veteran's unprotected 
multiple partner sexual activity in service was conceded to 
be a possible, but less likely (because more difficult to 
contract in this manner) cause of the hepatitis.

The veteran's belief that his hepatitis C is related to 
events in service, cannot be considered competent evidence, 
as he is a layperson, untrained in determining medical 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In summary, the preponderance of the evidence shows that the 
most likely cause of the veteran's hepatitis C was 
intravenous drug use; it is not shown that a risk factor in 
service, to include unprotected multiple partner sexual 
activity therein, was at least as likely as not the cause of 
the veteran's hepatitis C.  Consequently, the preponderance 
of the evidence is against the claim, and it must be denied.


ORDER

The claim seeking service connection for hepatitis C is 
reopened, but is denied on de novo review.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


